Title: 15th.
From: Adams, John Quincy
To: 


       Read part of the volume of anecdotes concerning Dr. Johnson. He appears to have been a brute; a mere cynic, who thought himself the greatest Character of the age, and consequently, that he was entitled to do just as he pleased and to assume the lawgiver in Sentiments and opinions as well as in Literature, but neither his good opinion of himself, nor all his writings put together will ever place him in the first rank of authors. He is represented as very charitable, and doing much good to People in Want, but the principle, seems to be no better motive than fear: and in one particular he was very remarkable; he could pity the poor and relieve them; but if a rich man, was upon any occasion peculiarly unfortunate, Johnson would sooner insult his distress than feel for it. He is represented as being in certain cases greatly biass’d by prejudices which would disgrace a school boy, and his Soul had not a spark of generous liberty in it. In short from what I have before heard of this man, and what I have now read of him, my opinion with respect to him, is a mixture of admiration and contempt.
       We walk’d in the evening about a couple of miles with the young Ladies. Mr. Cranch returned this Evening from Boston.
      